DETAILED ACTION
Prosecution History
	Claims 1-24 were filed.
	Claims 2-3, 10, 14-15, and 22-23 have been canceled.
	Claims 1, 13, and 24 have been amended.
	Claims 1, 4-9, 11-13, 16-21 and 24 are pending and allowed.

Allowable Subject Matter
Claims are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Denaro et al. U.S. Pub. No. 2009/0299615 (“Denaro”) discloses a feature for a vehicle that enables taking precautionary actions in response to conditions on the road network around or ahead of the vehicle, in particular, an intersection without traffic signals and without a sufficient merge lane. A database that represents the road network is used to determine locations where roads meet without a traffic signal and without a sufficient merge lane. Then, precautionary action data is added to the database to indicate a location at which a precautionary action is to be taken about the location of the insufficient merge lane. A precautionary action system installed in a vehicle uses this database, or a database derived therefrom, in combination with a positioning system to determine when the vehicle is at a location that corresponds to the location of a precautionary action.
Weiland et al. U.S. Pub. No. 2010/0312527 (“Weiland”) teaches a method is disclosed for representing road lanes as data in a database that can be used by a system in a vehicle to provide a safety-related function. Each data representation of a physical road lane includes data indicating start and end points of the represented lane and other data attributes pertaining to the represented lane, including data indicating what physical features are adjacent to the represented lane on right and left sides thereof and data indicating a geometry of the represented lane. Further, at least some of the data representations of lanes are associated with data representations of sub-lanes.
Rubin et al. U.S. Pub. No. 2013/0282277 (“Rubin”) teaches a system and method, in a vehicle communication system, of generating a location by the use of combining the rough locations of a “consensus set” of vehicles within wireless communication range to produce more accurate locations of the vehicles in the consensus set. Unique features of some embodiments include the continual re-computation and re-adjustment of both the vehicles in the consensus set and the more accurate locations. Embodiments use sensors on a first vehicle, such as cameras, sonar, radar and LIDAR to determine the relative location of the second vehicle to the first vehicle. Embodiments use this relative location in the computation of the more accurate locations. Algorithms are described for the computation, communication, convergence and updating of the more accurate locations.
Igarashi et al. U.S. Patent No. 10,369,997 (“Igarashi”) teaches a vehicle traveling control apparatus for controlling following travel in which a host vehicle travels to follow a preceding vehicle traveling ahead, includes: a preceding vehicle biased travel determination unit calculating a lateral position inside a lane of the preceding vehicle, and determining whether the preceding vehicle biasedly travels while deviating from a setting range at a lane center; and a control target point setting unit setting, as a control target point of the following travel, a setting position in a vehicle width direction of the preceding vehicle in a case where it is determined that the preceding vehicle does not biasedly travel, and a position shifted as much as a predetermined shift amount from the setting position in a direction opposite to a direction in which the preceding vehicle deviates from the setting range in a case where it is determined that the preceding vehicle biasedly travels.
However, regarding independent claims 1, 13, and 24, the prior art of record fails to teach or suggest the following claimed subject matter:
“determining control points based on the first midpoint and the second midpoint, a line extending in parallel to the second lane in the third road segment from the first midpoint, and a line extending in parallel to the first lane in the second road segment from the second midpoint…”
Claims 4-9, 11-12 and 16-21 depend on allowable claims 1, 13, and 24, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must submit no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668